Citation Nr: 1615815	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-16 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected left arm disabilities.
 
2.  Entitlement to service connection for heart disease (coronary artery disease, status post myocardial infarction).
 
3.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected left arm disabilities.

4.  Entitlement to a rating higher than 20 percent for a left forearm disability (neurological deficit from fracture of the mid-shaft of the left ulna and radius).  

5.  Entitlement to a rating higher than 10 percent for a left elbow disability (degenerative arthritic changes).

6.  Entitlement to a rating higher than 10 percent for a left forearm scar.

7.  Entitlement to a rating higher than 10 percent for a left hip scar.
8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from May 1965 to April 1969.

These matters are on appeal from August 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran initially requested to be afforded a Board hearing on his May 2009 VA Form 9.  The Veteran was scheduled for a hearing before the Board in October 2010 which he was unable to attend.  In May 2012, the Veteran contacted VA determine whether his hearing had been rescheduled.  In a September 2012 response to a clarification request, the Veteran indicated that he did not wish to appear at a hearing.  

Accordingly, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).

This case was remanded in November 2012 and September 2015 for further development.  The claims are now ready for disposition.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran has a left hip disability, at this time.

2.  The Veteran's heart disease and right shoulder disability were not manifest during service or for many years thereafter, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's currently diagnosed heart disease and right shoulder disability and his active service or a service-connected disability.

3.  The Veteran's dominant hand is his right hand.

4.  The most probative evidence indicates that the Veteran's left forearm disability is manifested by moderate incomplete paralysis.

5.  The most probative evidence demonstrates that the Veteran's left elbow disability is manifested by limitation of flexion to no less than 120 degrees and limitation of extension to no less than 25 degrees.

6.  The most probative evidence indicates that the Veteran's left forearm scar and left hip scar is painful, but stable and does not affect the function of the left forearm or left hip.

CONCLUSIONS OF LAW

1.  The basic criteria for service connection for a left hip disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Heart disease and a right shoulder disability were not incurred in or aggravated by service, and may not be presumed related to service or a service-connected disability. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

3.  Criteria for an evaluation higher than 20 percent for a left forearm disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8516, 8616 (2015).

4.  Criteria for an evaluation higher than 10 percent for a left elbow disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5206, 5207 (2015).

5.  Criteria for an evaluation higher than 10 percent, each, for a left forearm scar and left hip scar, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (in effect before and after October 23, 2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as organic heart disease and arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has heart disease that is related to his service.  He further contends that he has left hip and right shoulder disabilities that are related to his service-connected left arm disabilities.

Heart disease

With regard to the Veteran's claimed heart disease, the service treatment records (STRs) reveal that clinical evaluation of the Veteran's heart upon entrance into service in April 1965 was abnormal.  It was further noted that there was no murmur, it was a Grade II after exercise, systolic, and not considered disqualifying.  The Veteran was noted as being qualified for enlistment. 

Post-service medical records reflect a history of coronary artery disease status post stent replacement in 2004 and 2006.

Pursuant to the Board's November 2012 Remand, on November 2012 VA ischemic heart disease (IHD) Disability Benefits Questionnaire (DBQ) examination, the examining physician diagnosed IHD since 2004.

In February 2013, upon review of the claims file the examining physician opined that the Veteran's heart disease is less likely than not incurred in or caused by the claimed in-service injury, event, or illness, based on the rationale that there was no documentation in the STRs of treatment for a cardiac condition of any kind nor is there any medical information suggesting a preexisting cardiac problem that could have been aggravated by service.  

In this regard, the Board finds that presumption of soundness at the time of enlistment has not been rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  Accordingly, the presumption of soundness is not rebutted, since no diagnosed heart disease or disorder was identified during service.

With regard to the Veteran's heart disease which he contends is related to his service, to the extent that he also contends that he has had heart problems since active service, this contention is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems relating to his heart disease until 2004.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for almost 35 years after service.  This long period without problems (while, importantly, other problems are clearly indicated) weighs against the claim.  The records provides significant evidence against this claim. 

Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment for his heart disease for almost 35 years following separation from service, while at the same time getting treatment for other problems.

Moreover, importantly, although he filed a service connection claim for a broken arm in March 1969 and a right arm disability in March 2001 (clearly indicating that the Veteran did know how to file a claim); it was not until 2005, that he initially filed a claim for heart disease.  This is not consistent with his current recollection of events. 

The fact that the Veteran was aware of the VA benefits system, but did not file a claim for disability benefits for his neck disability at that time, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference). 

Simply stated, the Veteran knew how to file a claim in 1969 and 2001, but did not initially file a claim for his heart problems until 2005.  His own actions provide factual evidence against this claim.

Had the Veteran been experiencing heart problems at that time, and for many years before (dating back to service) there seems to be no reason why the Veteran would not have also filed a compensation claim for his heart disease at that time.  The value of the Veteran's assertions is additionally diminished, given that there is no clinical evidence of heart disease in the available STRs.  There is simply no basis to find the Veteran has had heart problems for over three decades and there is significant evidence against this claim, including the Veteran's own actions in this case over many years.

Accordingly, the Board finds any of the Veteran's statements that suggest a continuity of symptomatology of problems since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of heart disease is not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that the heart problems the Veteran has today are connected to service.

Accordingly, the preponderance of the evidence is against the claim for service connection for heart disease and the claim must be denied.

Right shoulder disability

The Veteran asserts that while trying to lift a heavy box over his head, his left arm went limp and numb, causing him to fall on his right shoulder and tear his rotator cuff. 

The STRs are void of findings, complaints, symptoms, or any diagnosed right shoulder disability.

Post-service, records from the Social Security Administration (SSA) include a case analysis which indicates that a February 2005 X-ray indicated mild degenerative change at the AC joint.  The physician indicated that the Veteran's claim that he was unable to lift anything or raise his arms were inconsistent with the evidence of record and partially credible.  Such a statement undermines not only this claim, but other claims before the Board. 

VA treatment records include a November 2005 MRI report which noted the Veteran's complaint of right shoulder pain for 2-3 months following a fall.  The Veteran was diagnosed with complete rotator cuff tear with associated muscle atrophy, degenerative joint disease of the acromioclavicular (AC) joint, posterior labral tear or degeneration, and partial tearing of the biceps tendon. 

On April 2007 VA examination, the Veteran reported that he tore his rotator cuff when he was trying to put away a heavy box approximately 25 pounds over his head and the left service-connected arm went limp and numb, causing him to fall on his right shoulder.  The Veteran was diagnosed with a chronic rotator cuff tear of the right shoulder.  The examiner opined that the Veteran's right shoulder disability is less likely as not related to his left upper extremity conditions.  The rationale was that he had a right shoulder MRI approximately 2-3 months after the accident, in which there was evidence of AC joint arthritis of an advanced nature.  There was evidence of a retracted tear of the supraspinatus with atrophy and fatty infiltration of the bundles of the rotator cuff muscles.  These types of chances do not occur over a period of 2-3 months only.  They are chronic changes and it takes several months, definitely more than 2-3 months, for these changes to occur.  Prior to the accident, the Veteran had a pre-existing AC joint arthritis which was most likely the reason for the damage to the rotator cuff which probably became more acute after the accident.  

The examining physician concluded that the accident only contributed a very small amount (slight aggravation) to his present condition.  Most likely, he already had a previous tear of the rotator cuff with retraction of the supraspinatus when the accident happened which became a complete tear at the time of the accident.  The examiner found no logical explanation for the left upper extremity to go numb and the Veteran falling because of the weight of the box left on the right upper extremity. 

In November 2012, the Board acknowledged that the April 2007 VA examining physician opined that the right shoulder disability was not secondary to his service-connected left arm disabilities, but failed to opine as to whether the right shoulder disability was caused or aggravated by his service-connected left arm disability.  Accordingly, the Board remanded the claim for an addendum medical opinion.

Pursuant to the November 2012 remand, in November 2012 a VA examining physician opined that the Veteran's right shoulder disability is less likely than not incurred in or caused by the claimed in-service injury, event, or illness based on the rationale that this condition developed in 2004, several years after discharge from service.  He further opined that the right shoulder disability is less likely than not proximately due to or the result of his service-connected left arm disability, based on the rationale that a review of the medical literature revealed no evidence of a direct cause and effect relationship between status post fractured left forearm bones with open reduction and internal fixation (ORIF) and neuropathy and the development of rotator cuff tears on the contralateral shoulder.  However, the VA examining physician indicated that he did not have an opportunity to review the claims file.

In a March 2013 addendum medical opinion, upon a complete review of the claims file, the November 2012 VA examining physician opined that the Veteran's right shoulder disability was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness based on the rationale that there is no documentation of treatment for a right shoulder condition during service.  [Although the report of the initial opinion indicated that the right shoulder disability was "as likely as not" rather than "less likely as not" related to the Veteran's service, the Board has determined that this is a typographical error, given the context of the rest of the opinion and rationale provided].

The examining physician also opined that the right shoulder disability is less likely than not proximately due to or the result of the Veteran's service-connected disability based on the rationale that a review of the medical literature revealed no evidence of a direct cause and effect relationship between status/post fractured left forearm bones with ORIF and neuropathy and the development of rotator cuff tears on the contralateral shoulder.  There is no competent medical evidence to that the Veteran has a right shoulder disability that is related to his service or service-connected left arm disabilities.

Accordingly, the preponderance of the evidence is against the claim for service connection for a right shoulder disability and the claim must be denied.

Left hip disability

With regard to the Veteran's claimed left hip disability, the Veteran asserts that he underwent a surgery where bone was taken from his left hip for his left arm and that he is in constant pain.

However, neither the Veteran's service treatment records nor post-service treatment records reflect a diagnosis of a left hip disability.

Moreover, pursuant to the Board's November 2012, on November 2012 VA hip and thigh conditions DBQ examination, the Veteran stated that he did not have any left hip symptoms and was "surprised that an examination of his left hip was requested as he was not claiming any left hip disability."  An examination revealed a normal left hip examination.

There is no medical evidence of a left hip disability either during or since the Veteran's service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  To the extent that the Veteran complains that he has left hip pain, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms. VA needs to identify a 'disability,' not symptoms of a disability, or treatment.  

Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The treatment records, overall, provide highly probative evidence against this claim.  While the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with any left hip disability.

In any event, even if a left hip disability had been diagnosed, this would not provide a basis to the grant as there is no evidence of any left hip disability in service or any evidence of an etiological relationship between any claimed left hip disability and the Veteran's service or any service-connected disability.

Accordingly, the preponderance of the evidence is against the claim for service connection for a left hip disability and the claim must be denied.

In sum, the Board finds that the Veteran's claims for service connection for heart disease, a right shoulder disability, and a left hip disability.  There is no competent medical evidence to show that the Veteran has a left hip disability at this time or that his heart disease and right shoulder disability are related to his service or to any service-connected disability.

The Board has taken the contention that the Veteran has a left hip disability and that his right shoulder disability and heart disease, were caused by his service or related to service-connected disability with great care and detail (this was the basis of multiple Board remands in order to address these medical questions).  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the existence of a current left hip disability and the etiology of right shoulder disability and heart disease, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The evidence the Board has reviewed, in detail, only provides evidence suggesting the Veteran's recollection of events are inaccurate. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for left hip and right shoulder disabilities and heart disease and there is no doubt to be otherwise resolved.  As such, these claims are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

II. Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Left forearm and left elbow disabilities

In this case, the Veteran contends that his service-connected left forearm disability (neurologic deficit) and left elbow disability (degenerative arthritis) are more severe than his 10 and 20 percent evaluations indicate.

The Veteran's left elbow disability, diagnosed as degenerative arthritic changes, is currently evaluated as 10 percent disabling under Diagnostic Code 5010-5207.  Diagnostic Code 5010 pertains to degenerative arthritis and Diagnostic Code 5207 pertains to limitation of extension of the forearm.

Diagnostic Code 5010 rates arthritis due to trauma using Diagnostic Code 5003 for degenerative arthritis.  Diagnostic Code 5003 notes that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Under Diagnostic Code 5206, a 10 percent rating requires limitation of forearm flexion to 100 degrees.  A 20 percent rating requires limitation of forearm flexion to 90 degrees.  A 30 percent rating requires limitation of minor forearm flexion to 55 degrees.  A maximum 40 percent rating requires limitation of minor forearm flexion to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5207, a 10 percent rating is warranted if extension of the forearm is limited to 45 degrees.  A 20 percent rating is warranted when forearm extension is limited to 75 or 90 degrees, a 30 percent rating is warranted when forearm extension is limited to 100 degrees, and a 40 percent rating is warranted when forearm extension is limited to 110 degrees. Id.

Under Diagnostic Code 5208, a 20 percent rating is warranted when forearm flexion of the minor arm is limited to 100 degrees and forearm extension of the minor elbow is limited to 45 degrees. Id.

Full elbow extension and flexion is from 0 to 145 degrees, full pronation is to 80 degrees, and full supination is to 85 degrees.  38 C.F.R. § 4.71 Plate I.

Turning to the merits of the claim, on February 2009 VA joints examination the Veteran presented with complaint of left forearm pain and weakness.  He complained of redness, but denied any instability or locking of the left elbow.  Flare-ups occurred frequently without any precipitating factors.

Range of motion findings of the left elbow revealed -0 to 130 degrees flexion, 70 degrees supination, and 60 degrees pronation, with no objective evidence of pain.  Repetitive use-testing had no effect on his range of motion, pain, fatigability, coordination, weakness, or endurance.  An opinion as to whether there would be any further decrease of the range of motion during flare-ups would be based on speculation.

The examining physician diagnosed healed fractures of the left radius and ulna with retained rod in the ulna; status post paralysis of the left ulnar nerve; and osteoarthritis of the left elbow, possibly traumatic.

On November 2012 VA elbow and forearm conditions DBQ examination, range of motion findings indicated 120 degrees flexion with pain and 25 degrees extension with pain.  He was able to perform repetitive-use testing without additional limitation in range of motion of the elbow and forearm.  Functional loss and/or functional impairment of the left elbow and forearm were manifested by weakened movement, excess fatigability, and pain on movement.  There was pain on palpation of the left elbow or forearm.  Residual signs and/or symptoms due to surgery which resulted in residual pain and loss of mobility.  X-ray study indicated degenerative or traumatic arthritis in the left elbow.

X-ray examination of the left wrist was normal.  There were no flare-ups of the left wrist.  Range of motion findings of the left wrist were normal.

Applying the relevant rating criteria, the Board notes that a rating in excess of 10 percent for the Veteran's left forearm disability is not warranted.  Based on the evidence of record, the Board finds that Diagnostic Code 5003 does not allow for a higher initial disability rating.  Only one major joint (the left elbow) is involved, and there have been no incapacitating exacerbations, so a 10 percent disability rating is the maximum available disability rating available under Diagnostic Code 5003.

Moreover, the Veteran's left forearm flexion and extension measurements do not even meet the criteria for the currently assigned 10 percent disability rating under Diagnostic Code 5206 or 5207 (hence the 10 percent disability rating under Diagnostic Codes 5003, which allows for a 10 percent rating when limitation of motion is noncompensable, as noted above).  Extension, at worst, has been limited to 25 degrees, and flexion, at worst, has been limited to 120 degrees, even with pain and after repetition.  The criteria for a 20 percent disability rating for limitation of flexion of the minor extremity under Diagnostic Code 5206 is 90 degrees, at minimum.  The criteria for a 20 percent disability rating for limitation of extension of the minor forearm under Diagnostic Code 5207 is 75 degrees at minimum.  Therefore, neither Diagnostic Code 5206 or 5207 allow for a higher initial disability rating for any part of the rating period on appeal.

The Board also finds that the Veteran is not entitled to a higher rating under Diagnostic Code 5208 as left forearm flexion is not limited to 100 degrees flexion or 45 degrees extension. 

The Board has also considered whether the Veteran is entitled to a separate 10 percent rating under Diagnostic Code 5215, for limitation of motion of the left wrist.  However, on November 2012 VA examination the left wrist had a normal range of motion.  Accordingly, a separate 10 percent rating under DC 5215 is not warranted.  Finally, a separate or higher rating under Diagnostic Code 5214 warranted as there is no evidence of ankyloses of the left wrist.  See 38 U.S.C.A. § 4.71a.

With regard to the DeLuca factors, the Board observes that the VA examining physicians and VA/private clinicians and therapists noted the Veteran's complaints of pain and weakness, and limited range of motion due to his left forearm disability, and the Board has taken those complaints into consideration in its above discussion.  In this case, the 2012 VA examining physician noted painful movement, while the 2009 VA examining physician noted no pain during range of motion measurements.  Neither examining physician noted any additional loss of motion after repetition. Therefore, even taking pain into consideration, the flexion measurements do not meet the criteria for a disability rating in excess of 10 percent.  

Indeed, as noted above, the range of motion measurements recorded throughout the rating period on appeal do not even meet the criteria for a compensable disability rating.  Therefore, even if the pain reported by the Veteran is taken into consideration, the range of motion measurements still do not meet the criteria for a higher disability rating (it is important for the Veteran to understand that these problems are the basis for the 10% rating, let alone a higher evaluation, especially in light of the noncompensable loss of motion of the wrist). Moreover, as previously stated, the evidence of record does not show and the Veteran does not allege that he has ankyloses of the left wrist, which is necessary for a higher disability rating under DC 5214.

While the Board accepts the contentions of the Veteran that his left forearm  disability causes him to experience pain, functional loss, and limitation of motion, providing the basis for the 10% finding, the Board has taken that into account in its consideration of the range of motion of the Veteran's left forearm.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, greater ratings are not warranted based on functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.

Turning next to the Veteran's neurological manifestations of his left forearm disability, the left ulnar neuropathy is rated as 20 percent disabling pursuant to Diagnostic Code 8516, which addresses paralysis of the ulnar nerve.  38 C.F.R. § 4.124a (2015).

Disability ratings of 10 percent, 20 percent, and 30 percent are assigned for incomplete paralysis of the minor extremity that is mild, moderate, or severe.  Disability ratings of 10 percent, 30 percent, and 40 percent are assigned for incomplete paralysis of the major extremity that is mild, moderate, or severe.  
Complete paralysis of the ulnar nerve is rated 50 percent for the minor extremity and 60 percent for the major extremity, and it contemplates the "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2015).

Neuralgia characterized usually by a dull and intermittent pain of typical type so as to identify the nerve involved, is rated on the scale provided for that nerve with a maximum rating equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2015). 

Mild incomplete paralysis of the major or minor ulnar nerve warrants a 10 percent evaluation.  Moderate incomplete paralysis of the major ulnar nerve warrants a 30 percent evaluation, while such paralysis on the minor side warrants a 20 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  Diagnostic Code 8716, provides a code for neuralgia of that nerve.  Records reflect that the veteran is right-hand dominant.

Turning to the merits of the claim, on February 2009 VA joints examination the Veteran presented with complaints of increasing pain and weakness in the left forearm.  He stated that he was unable to lift any weight due to his left arm weakness.  Pain was intermittent and rated from 3 to 8 out of 10 on the pain scale.  
On examination of the left forearm, there were normal pulses in both radial and ulnar arteries.  He had areas of decreased sensation on spotty fashion over the left forearm not following a definite dermatome and related to the side of the scars present.  There was no deficit of sensation on the left hand with ulnar sensation on the ulnar border, radial side, and palmar aspect and dorsal aspect of the hand.

On examination of the left wrist, there was decreased sensation on the ulnar border of the left wrist dorsally, preserved on the volar side.  He had no sensory deficit above the elbow. 

The styloid process of the ulna and the radius were both at the same level without any inclination.  He had no muscular weakness on manual muscle strength testing of the flexors or extensors of the wrist or elbow.

The examining physician diagnosed healed fractures of the left radius and ulnar with retained rod in the ulna and status post paralysis of the left ulnar nerve.

On November 2012 peripheral nerve conditions DBQ examination, the examining physician diagnosed traumatic left ulnar neuropathy manifested by moderate constant pain and mild intermittent pain.  There were no paresthesias and/or dyesthesias or severe numbness.  Muscle strength testing on elbow flexion and extension was normal.  Wrist extension and flexion and grip strength was reduced to 3/5.  Reflex examination of the left arm was normal.  On sensory examination, the left shoulder was normal, but the left inner/outer forearm had decreased sensation.  No trophic changes were noted.  The examining physician opined that there was mild incomplete paralysis of the left ulnar nerve which did not impact his impact his ability to work.

Applying the relevant rating criteria, the Board notes that a rating higher than 20 percent for the neurologic manifestations of the Veteran's left forearm disability is not warranted under Diagnostic Code 8516.  The evidence of record does not show that the Veteran's symptoms rise to the level of severe incomplete paralysis.  The November 2012 VA examining physician opined that there was only mild incomplete paralysis of the left ulnar nerve, which supports no more than a 10 percent rating.

While the Board understands the Veteran's central concern that his left forearm and elbow disabilities have negatively impacted his quality of life and limits his activities of daily living, it is important for Veteran to also understand that without some problems associated with his left forearm disabilities, there would be no basis for a compensable evaluation (zero), let alone a 10 percent rating for a left forearm disability or a 20 percent rating for a left elbow disability.  Findings made on February 2009 and November 2012 VA examinations do not support the assignment of a higher rating of 10% under DCs 5003, 5206 or 5207 for orthopedic manifestations of the left forearm disability.  Nor do findings made during those examinations support the assignment of a rating higher than 20% under DC 8516 for neurological manifestations of a left elbow disability.  

Moreover, without consideration of the problems he cited and the other issues he has with his left forearm and left elbow disabilities at this time, the current evaluations could not be justified.  The problems he has cited have not been ignored.  In fact, the subjective problems are the primary basis for his current evaluations.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 20 percent for a left forearm disability and higher than 10 percent for a left elbow disability.



 
Scars

The Veteran contends that his service-connected scars of the left forearm and left hip are more severe than his 10 percent evaluations indicate.  In December 2007 and March 2008 statements, he also contended that his scars bled and ruined his clothes.

The Veteran's left forearm scar and left hip scar are each rated 10 percent disabling under Diagnostic Code 7804, which pertains to superficial scars that are painful on examination.

In evaluating skin and scar residuals, the Board notes that during the appeal period, changes were made to 38 C.F.R. § 4.118, Diagnostic Code 7800.  These changes apply only to applications for benefits received on or after October 23, 2008, which is well after the date of the appellant's claim.  However, under typical circumstances, a veteran who is rated under DCs 7800 to 7805 before October 23, 2008, may request review under the amended diagnostic codes, irrespective of whether the Veteran's disability has increased since the last review, but in no case will the revised award be effective before October 23, 2008.  

Here, while there is no indication that he made such a request, the RO's May 2009 Statement of the Case, shows that the post-2008 rating criteria had been considered.  The Board will therefore address both the pre-2008 rating criteria and post-2008 rating criteria, even though the Veteran cannot receive a revised award under the new criteria until October 23, 2008.

Under the revised version of 38 C.F.R. § 4.118, Diagnostic Code 7800, the criteria for a 10 percent rating and a 30 percent rating, and the accompanying notes, are unchanged from the previous version of this diagnostic code.  Diagnostic Code 7805 is also unchanged.

Disabilities of this nature are rated under disfigurement to the head, face and neck (DC 7800), scars (DC 7801-7805) or dermatitis (DC 7806), whichever is the most predominant.  However, since the Veteran does not have service-connected scars of the head, face, or neck, Diagnostic Code 7800 is inapplicable.  Further, as none of the VA examinations or treatment records show that the Veteran's scars of the left elbow and left hip are deep or nonlinear; superficial and nonlinear and did not cause limited motion and cover areas of 144 square inches (929 sq. cm.) or greater; superficial and unstable; or cause other disabling effects, Diagnostic Codes 7801, 7802, and 7803 are inapplicable and do not warrant the assignment of a separate or higher rating for each scar.  38 C.F.R. § 4.118, DCs 7801, 7802, and 7803 (in effect before and after October 23, 2008).

Under the pre-October 2008 rating criteria, Diagnostic Code 7804 provided for a 10 percent rating for superficial scars that were painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Under the post-October 2008 rating criteria, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful on examination.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Turning to the merits of the claims, on April 2007 VA scars examination, the Veteran presented with a history of injuring his left arm during service which required an operation and grafting from the left hip.  He complained of tenderness of both the left arm and left hip area.

On the left arm, there was a 4 inch linear scar.  On the left elbow, there was a circular indentation the size of an orthopedic pin.  On the left hip, there was 2.5 inch long incisional scar.  The scars were slightly hyperpigmented, but there was no keloid formation or adherence to underlying tissue or underlying soft tissue damage.  The scars were tender to touch and the left arm scar had associated numbness.  The scars did not cause any limitation of motion or loss of function.  There was no skin ulceration or breakdown over the scar.

On February 2009 VA scars examination, there was a well-healed curvilinear scar on the posterior aspect of the left forearm that measured 0.02 centimeters (cm) x 8.5 cm.   There was no sensation in the surrounding area.  On the left elbow there was a well-healed linear hyperpigmented scar which measured 0.05 cm x 2 cm.  There was no sensation in the surrounding area.

The scars comprised 0% of the exposed area and less than 5% of the total body surface.  There was no tenderness on palpation, but there was no disfigurement, adherence to underlying tissue, limitation in motion or loss of function, underlying soft tissue damage, skin ulceration, or breakdown over the scars.  The examining physician diagnosed scars residuals of surgery for fracture, mid-shaft of the left ulna and radius with no effect on activities of daily living or occupation.

On November 2012 VA scars/disfigurement DBQ examination, the Veteran's left forearm scar and left hip scar were asymptomatic; they were not painful or unstable.  
The left arm scar measured 10 cm in length.  The left hip scar measured 9 cm in length.  Both scars were well-healed, nontender, and superficial.  They did not cause any limitation of function or impact the Veteran's ability to work.  The examining physician diagnosed post-surgical scars of the left arm and left hip. 

Applying the relevant rating criteria, the Board notes that ratings higher than 10 percent each for the Veteran's left forearm scar and left hip scar are not warranted under either the old or new criteria of Diagnostic Code 7804.  Under the former rating criteria, 10 percent was the maximum rating for a superficial and painful scar.  The revised criteria offer higher ratings for multiple unstable or painful scars.  However, the Veteran does not have three or four scars that are unstable or painful.  Service connection is only in effect for two scars which the Veteran reported are painful.

The Board observes the Veteran's contention that he has experienced bleeding of his scars.  However, there is no objective evidence of bleeding scars in the medical evidence of record which shows that the Veteran's scars are well-healed.  While the Board also understands the Veteran's central concern that his scars are painful, it is important for Veteran to also understand that without some problems associated with his left forearm and left hip scars, there would be no basis for a compensable evaluation (zero), let alone a 10 percent rating for each scar.  Findings made on April 2007, February 2009, and November 2012 VA examinations do not support the assignment of a higher rating of 20% under the revised criteria of DC 7804.  Moreover, without consideration of the problems he cited and the other issues he has with his left forearm and left hip scars at this time, the current evaluations could not be justified.  

The problems he has cited have not been ignored.  In fact, the subjective problems are the primary basis for his current evaluations.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10, each, for a scar of the left forearm and left hip is not warranted.

Additional Considerations

With regard to his left forearm, left elbow, and left hip disabilities, the Veteran is competent to report his current pain, limited motion, and numbness as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings.  He is not, however, competent to identify a specific level of disability of his left forearm, left elbow, and left hip disabilities according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's left forearm, left elbow, and left hip disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for her increased disability claims, the applicable rating criteria contemplate all impairment resulting from his left forearm, left elbow, and left hip disabilities.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of pain, limited motion, and numbness due to his disabilities.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO sent the Veteran a letter in July 2006, February 2007, and November 2007 which informed him of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to an increased rating for his service-connected left forearm, left elbow, and left hip disabilities.  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, post-service VA and private treatment records (including those pertained pursuant to the Board's remands), SSA records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.  

With regard to the Veteran's service connection claims, relevant VA examinations and opinions were obtained in April 2007, November 2012, and in February and March 2013.  The Board finds that the examination reports and opinions show the examining physicians considered the evidence of record and the reported history of the Veteran, conducted thorough VA examinations, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  Hence, the Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

With regard to the Veteran's increased rating claims, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's left forearm, left elbow, and left hip disabilities cine the most recent November 2012 VA examinations. 

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Service connection for a left hip disability, to include as secondary to service-connected left arm disabilities, is denied.
 
Service connection for heart disease is denied.
Service connection for a right shoulder disability, to include as secondary to service-connected left arm disabilities, is denied.

A rating higher than 20 percent for a left forearm disability is denied.

A rating higher than 10 percent for service-connected degenerative arthritic changes of the left elbow is denied.

A rating higher than 10 percent for a left forearm scar is denied.

A rating higher than 10 percent for a left hip scar is denied.


REMAND

The Veteran is also seeking entitlement to TDIU. VA regulations provide a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran is currently service-connected for a left forearm disability, rated 20% disabling, effective from March 19, 2001; a scar on the left forearm, rated 10% disabling, effective from April 26, 1969; a scar on the left hip, rated 10% disabling, effective from June 13, 2005; and a left elbow disability, rated 10$% disabling, effective from March 19, 2001.  The combined disability rating is 40% effective from March 19, 2001.  Therefore, he does not meet the schedular requirements for TDIU, pursuant to 38 C.F.R. § 4.16(a).

However, 38 C.F.R. § 4.16(b) also provides that all veterans who do not meet the schedular criteria for TDIU but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating of unemployability.

On November 2012 VA elbow and forearm conditions examination DBQ, the examining opined that the Veteran's left elbow/forearm condition impacted his ability to work as it would prevent all physical employment and any sedentary employment requiring repetitive use of the left arm. 

Based on the evidence suggesting the Veteran is otherwise unable to secure and follow substantially gainful occupation due to his service-connected disabilities, remand for referral of extraschedular TDIU is required.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's claim to the Director, Compensation and Pension Service, for consideration of an extra-schedular TDIU award.  This referral should include a full statement of the Veteran's service-connected disabilities, as well as his employment, educational, and medical histories.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


